Case 2:85-cv-04544-DMG-AGR Document 587 Filed 07/05/19 Page 1 of 1 Page ID #:31228



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                  Date     July 5, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                          Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                             NOT REPORTED
                Deputy Clerk                                           Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

   Proceedings: IN CHAMBERS - ORDER RE NOTICE TO THE COURT RE PROPOSED
                EXTENSION OF TIME AND MODIFICATION [586]

          On July 5, 2019, the Monitor filed a Notice to the Court Re Proposed Extension of Time
   and Modification, which requests a modification to the deadline for filing the Second Report and
   Recommendation (“Notice”). [Doc. # 586.] The Notice indicates that “[t]he Monitor has
   informed counsel for Plaintiffs and Defendants of this Notice . . . and the Monitor has received
   no objections.” Id. at 2.

           As it appears that the parties do not have any objection to the Notice, the Court
   APPROVES the Notice and MODIFIES the schedule provided in Paragraph D(1)(a) of the
   Appointment Order such that the Second Report and Recommendation is due on Wednesday,
   August 7, 2019. All other aspects of the Appointment Order, and the November 5, 2018,
   March 28, 2019, and June 21, 2019 modifications thereto [Doc. ## 518, 533, 563] remain in full
   force and effect.

   IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
